

 
SUBLEASE AGREEMENT
 
 
BETWEEN
 
DATA CENTER 101, LLC
(SUBLANDLORD)
 
AND
 
IBEAM SOLUTIONS LLC
(SUBTENANT)
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
§ 1.
SUBLEASE OF LEASED PREMISES
1
§ 2.
TERM; OPTION TERMS
2
§ 3.
BASE RENT
2
§ 4.
ADDITIONAL RENT, PERCENTAGE RENT & SECURITY DEPOSIT
4
§ 5.
INTENTIONALLY OMITTED.
7
§ 6.
INSURANCE
7
§ 7.
QUIET ENJOYMENT
8
§ 8.
USE OF LEASED PREMISES; COMPLIANCE WITH LAWS
8
§ 9.
BUILD OUT OF SUBTENANT IMPROVEMENTS; PUNCHLIST ITEMS
9
§ 10.
FORCE MAJEURE
10
§ 11.
MAINTENANCE AND REPAIRS
11
§ 12.
ALTERATIONS
11
§ 13.
DAMAGE OR DESTRUCTION TO LEASED PREMISES
12
§ 14.
CONDEMNATION
13
§ 15.
SERVICES PROVIDED BY SUBLANDLORD
13
§ 16.
SUBORDINATION OF SUBLEASE
16
§ 17.
ESTOPPEL CERTIFICATES
16
§ 18.
INDEMNIFICATION
17
§ 19.
LIMITATION OF LIABILITY
18
§ 20.
PERSONAL PROPERTY
18
§ 21.
LIABILITY RELATING TO SUBTENANT’S OPERATIONS
18
§ 22.
EVENTS OF DEFAULT/REMEDIES UPON DEFAULT
18
§ 23.
RIGHT TO CURE DEFAULTS
20
§ 24.
CUMULATIVE RIGHTS AND REMEDIES
21
§ 25.
HOLDING OVER
21
§ 26.
SUBLETTING & ASSIGNMENT
21
§ 27.
ACCESS AND OTHER RIGHTS OF SUBLANDLORD
22
§ 28.
FINANCIAL STATEMENTS
22
§ 29.
HAZARDOUS MATERIALS
23
§ 30.
SIGNAGE
25
§ 31.
NOTICES
25
§ 32.
SURVIVAL OF OBLIGATIONS
26

 

--------------------------------------------------------------------------------


 
§ 33.
MEMORANDUM OF SUBLEASE
26
§ 34.
NON-WAIVER
26
§ 35.
NO THIRD PARTY BENEFIT
26
§ 36.
SEVERABILITY
26
§ 37.
GOVERNING LAW; VENUE
26
§ 38.
EXHIBITS
27
§ 39.
COMPLETE AGREEMENT
27
§ 40.
COUNTERPARTS
27
§ 41.
GENDERS AND NUMBERS
27
§ 42.
TIME OF THE ESSENCE
27
§ 43.
CAPTIONS
27
§ 44.
SUCCESSORS IN INTEREST
28
§ 45.
RIGHT OF FIRST REFUSAL
28
§ 46.
SUBLANDLORD’S WARRANTIES
28
§ 47.
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS
29

 
LIST OF EXHIBITS
      EXHIBIT A DRAWING OF LEASED PREMISES         EXHIBIT B DESCRIPTION OF REAL
PROPERTY         EXHIBIT C RULES AND REGULATIONS         EXHIBIT D COMPLETION OF
SUBTENANT IMPROVEMENT PLANS         EXHIBIT E INTENTIONALLY OMITTED        
EXHIBIT F ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS         EXHIBIT G THE
LEASE         EXHIBIT H LANDLORD’S ACKNOWLEDGEMENT OF AND CONSENT TO SUBLEASE  

 

--------------------------------------------------------------------------------


 
SUBLEASE AGREEMENT
 
This sublease agreement (“Sublease”) is made effective February 10, 2009 (the
“Effective Date”) between Data Center 101, LLC, a limited liability company
organized under the laws of the State of Ohio, and having an office and place of
business located at 3045 East Fifth Avenue, Columbus, Ohio 43219-2895
(“Sublandlord”), and iBeam Solutions LLC a limited liability company organized
under the laws of the State of Ohio, and having an office and place of business
located at 10 South High Street, Canal Winchester, OH 43110
(“Subtenant”).  Sublandlord and Subtenant are sometimes individually referred to
as “Party” or collectively referred to as “Parties”.
 
 
BACKGROUND INFORMATION
 
Sublandlord is the current tenant of approximately 12,500 square feet of space
comprising the entire third floor (the “Premises”) of the office building
located at 101 East Town Street, Columbus, Ohio 43215 (the “Building”). The
Building is located upon the real property described in Exhibit B (the “Real
Property”). In addition, the term Premises shall include the non-exclusive use
of and access to the lobby, common restrooms, hallways, elevators, stairways,
courtyards, walkways, and other common areas (the “Common Areas”) within or
immediately outside of the Building.
 
Sublandlord leased the Premises from Landlord pursuant to that certain Lease
Agreement dated August 23, 2007 (the “Lease”), which agreement governs all of
Sublandlord’s rights, duties and obligations relative to the Real Property, the
Building and the Premises.
 
Sublandlord desires to sublease approximately 5,000 square feet located on the
third (3rd) floor of the Building representing a portion of the Premises (the
“Leased Premises”) to Subtenant on the terms and conditions set forth herein.  A
physical depiction of the Leased Premises is attached hereto as Exhibit A.
 
In addition to the sub-leasing of the Leased Premises, Sublandlord desires to
assign to Subtenant, and Subtenant desires to assume from Sublandlord, certain
data hosting service contracts associated with the Leased Premises (the “Service
Contracts”) pursuant to that certain Assignment and Assumption of Service
Contracts of even date herewith, a copy of which is attached as Exhibit F.
 
 
AGREEMENT
 
Now, therefore, in consideration of the mutual covenants contained herein and
specifically incorporating the Background Information the Parties hereby agree
as follows:
 
§1.  
SUBLEASE OF LEASED PREMISES

 
On the terms and subject to the conditions described in this Sublease,
Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from
Sublandlord, the Leased Premises.
 

--------------------------------------------------------------------------------


 
This Sublease and Subtenant’s rights hereunder are subject to (a) the lien of
real estate taxes and installments of assessments; (b) building and zoning laws,
ordinances and regulations; (c) legal highways; (d) any first mortgage on the
Real Property granted by Landlord and any other mortgages heretofore or
hereafter granted by Landlord as contemplated in §16 below; (e) covenants,
conditions and restrictions of record and (f) the terms and conditions of the
Lease between Landlord and Sublandlord granting Sublandlord its rights to use
and sublease the Leased Premises.
 
Subtenant acknowledges that Sublandlord has provided and/or Subtenant has
received and reviewed a copy of the Lease (together with all amendments,
modifications, supplements and material correspondence related thereto).  This
Sublease, with respect to the Building, Real Property and Leased Premises, is
subject and subordinate in all respects to the Lease.  Each Sublandlord and
Subtenant agree that it shall not take any action or fail to take any action in
connection with the Leased Premises which is a violation of or default under any
of the provisions of the Lease.  Subtenant hereby assumes and shall fully
perform and discharge, with respect to the Leased Premises, all the obligations
of Sublandlord as “Tenant” under the Lease during the Term (as defined below)
and shall abide by and adhere to all restrictions contained in, and all other
terms, covenants and conditions of the Lease, and, except as otherwise provided
herein, Subtenant acknowledges that Sublandlord shall have no duty to take any
action to comply with the obligations of Sublandlord as “Tenant” under the
Lease, relative to the Leased Premises, arising during the Term (as hereinafter
defined).
 
§2.  
TERM; OPTION TERMS

 
A. Term.  The term of this Sublease (the “Term”) shall be for a period of ten
years commencing on the Effective Date and expiring on January 31, 2018 (the
“Expiration Date”).  In the event the Effective Date is not the first day of a
calendar month, the first year of this Sublease and thus the Term shall be
extended for the number of days left in that first partial month.
 
B. Option Terms.  Provided Subtenant is not in default, Sublandlord hereby
grants to Subtenant the option to extend the Term of this Sublease for Two (2)
option term(s) of Five (5) years (hereinafter the "Option Term").  Each
succeeding Option Term shall commence at the expiration of the Original Term or
prior Option Term, whichever the case may be, upon the same terms and conditions
as contained in this Sublease except for the amount of Base Rent (defined below)
which shall increase by three percent (3%) per calendar year over the previous
calendar year during each Option Term.  Each Option Term shall be exercisable by
Subtenant upon giving the Landlord and Sublandlord written notice at least one
hundred eighty (180) days prior to the expiration of the Term or first Option
Term, as applicable.
 
§3.  
BASE RENT

 
During the Term, Subtenant shall pay to Sublandlord base rent in United States
dollars (the “Base Rent”) in the following amounts as provided herein:
 

--------------------------------------------------------------------------------


 

 
Annual
 
Monthly
Year 1
$ 360,000.00    
Month 1-3
  -   $ 0.00
Month 4-12
  -   $ 40,000.00
Year 2
$ 660,000.00   $ 55,000.00
Year 3
$ 756,300.00   $ 63,025.00
Year 4
$ 778,989.00   $ 64,915.75
Year 5
$ 802,358.67   $ 66,863.22
Year 6
$ 826,429.43   $ 68,869.11
Year 7
$ 851,222.31   $ 70,935.19
Year 8
$ 876,758.98   $ 73,063.24
Year 9
$ 903,061.75   $ 75,255.14
Year 10
$ 930,153.60   $ 77,512.80

 
Subtenant acknowledges that certain recurring customer revenue (“Customer
Recurring Revenue”) is being assigned to Subtenant from Sublandlord and that
such Customer Recurring Revenue is as of the Effective Date of this Sublease
equal to $25,000.00/month.  Sublandlord and Subtenant acknowledge that
Sublandlord may refer additional customers to Subtenant for services at the
Leased Premises at any time during the Term.  As a result of the foregoing,
Sublandlord and Subtenant agree that beginning with the third lease year (Year 3
as stated in the chart above) and for every lease year thereafter that
Subtenant’s monthly Customer Recurring Revenue exceeds $25,000.00 per month
(“Customer Recurring Revenue Baseline”) that Subtenant’s monthly Base Rent shall
increase in an amount equal to every dollar in excess of the Customer Recurring
Revenue Baseline, however in no lease year shall Subtenant’s monthly Base Rent
increase by more than $6,375.00 over the monthly Base Rent amount as provided in
the Chart above.  By way of example but not by way of limitation, to the extent
that the monthly Customer Recurring Revenue during any month in lease year three
(3) is in excess of the monthly Customer Recurring Revenue Baseline by more than
$10,000.00 then Subtenant’s monthly Base Rent during lease year three (3) shall
equal $69,400.00.
 
 
Sublandlord and Subtenant agree that Subtenant shall receive a Base Rent Credit
towards the amount of Subtenant’s Base Rent as provided herein equal to the
actual rent credit received by Yourcolo, LLC which as of the Effective Date
equals $3,850.00/month.
 
 
All payments of Base Rent due under this Sublease shall be due and payable
monthly in advance on or before the first day of each calendar month during the
Term commencing on the Effective Date, shall be made by normal business methods
without demand, set-off, or deduction whatsoever, and shall be paid and
addressed to Sublandlord at 101 East Town Street, Suite 301, Columbus, OH 43215,
or at such other address as Sublandlord may designate in writing to Subtenant
from time to time.  If the Effective Date is not the first day of a calendar
month, the Base Rent for the first partial month of the Term shall be prorated
on a daily basis and due on the Effective Date.
 

--------------------------------------------------------------------------------


 
§4.  
ADDITIONAL RENT, PERCENTAGE RENT & SECURITY DEPOSIT

 
A. Additional Rent.  Sublandlord and Subtenant agree that it is the intention of
Sublandlord and Subtenant to pass all of Sublandlord’s monetary obligations
(without premium or mark-up) incurred under the Lease during the Term with
respect to the Leased Premises to Subtenant, and Subtenant agrees to pay or
otherwise reimburse Sublandlord for all of Sublandlord’s monetary obligations
incurred with respect to the Lease.  To this end, in addition to the Base Rent,
Subtenant shall pay to Sublandlord as Additional Rent (as defined in the Lease)
in the manner provided for below, in United States dollars, during the Term, its
pro rata share (“Subtenant’s Pro Rata Share”) of the Additional Rent (as defined
in the Lease) relating to the Building and the Real Property.
 
1. Commencing on and after the Effective Date and relative to the Leased
Premises, Subtenant shall pay Subtenant’s Pro Rata Share of Sublandlord’s
Additional Rent obligation under the Lease relative only to the Leased Premises
(the Parties acknowledge that Subtenant is subleasing only a portion of the
Premises) applicable to the Term.
 
2. At the commencement of each calendar year, Sublandlord shall furnish
Subtenant with Landlord’s estimate of the monthly Additional Rent amount for
such calendar year.  All Additional Rent with respect to the Leased Premises
shall be paid in lawful money of the United States to Sublandlord in immediately
available funds with each monthly payment of Base Rent.  Sublandlord and
Subtenant agree that it is the intention of Sublandlord and Subtenant to pass
all of Sublandlord’s obligations (without premium or mark-up) for Additional
Rent incurred under the Lease during the Term with respect to the Leased
Premises to Subtenant, and Subtenant agrees to pay or otherwise reimburse
Sublandlord for Subtenant’s Pro Rata Share of Sublandlord’s obligations for
Additional Rent incurred with respect to the Lease; provided, however, that
Sublandlord acknowledges and agrees that Subtenant’s obligation to pay
Additional Rent hereunder shall in no event include amounts charged by Landlord
as late fees and/or attorney’s fees for Sublandlord’s breach of, or failure to
abide by, any of the terms of the Lease. Subsequent to the end of each calendar
year Sublandlord shall furnish Subtenant with a statement of the actual amount
of Subtenant's proportionate share of such cost and expenses for such
period.  If the total amount paid by Subtenant under this section for any such
year shall be less than the actual amount due from Subtenant for such year as
shown on such statement, Subtenant shall pay to Landlord the difference between
the amount paid by Subtenant and the actual amount due, such deficiency to be
paid within thirty (30) days after the furnishing of each such statement, and if
the total amount paid by Subtenant hereunder for any such year shall exceed such
actual amount due from Subtenant for such year, such excess shall be credited
against the next installment due from Subtenant to Sublandlord under this
section, or promptly refunded to Subtenant if Sublandlord is holding any excess
following expiration of the Term.  When adjustments between actual and estimated
Additional Rent are made under the Lease, the obligations of Sublandlord and
Subtenant hereunder shall be adjusted accordingly; and if any such adjustment
shall occur after the expiration or
 

--------------------------------------------------------------------------------


 
earlier termination of the Term, then the obligations of Sublandlord and
Subtenant under this Section 4.1 shall survive such expiration or earlier
termination.
 
The Parties agree that Subtenant’s Pro Rata Share shall be 14%. Landlord’s
estimate of Additional Rent for the calendar year 2009 is $1.22 per square foot.
 
During any calendar year, or portion thereof in which less than 95% of the total
leasable square footage of the Building is leased, Subtenant acknowledges that
Landlord, pursuant to the Lease with Sublandlord, may gross-up all Additional
Rent which vary with the level of occupancy (e.g. management fees) for the
Building for that calendar year or portion thereof to reflect what such
Additional Rent would have been had the Building been fully leased.  The intent
of the foregoing is that Subtenant shall be responsible for its Pro Rata Share
of all such Additional Rent relating to the Leased Premises based upon the ratio
of the Additional Rent relating to the Leased Premises as to the entire Building
and Real Property. All obligations of Sublandlord and Subtenant under this
Section 4 shall survive the termination of the Lease or this Sublease.
 
B. Percentage Rent.  Commencing on the Effective Date, and in addition to Base
Rent and Additional Rent, Subtenant agrees to pay to Sublandlord quarterly
percentage rent (“Percentage Rent’) in arrears during the Term hereof in an
amount equal to four percent (4%) of Subtenant’s Gross Revenue (as hereinafter
defined) during such calendar quarter.
 
Within thirty (30) days following the end of each calendar quarter, Subtenant
shall furnish to Sublandlord an accurate statement of Gross Revenue for the
immediately preceding calendar quarter (January-March, April-June,
July-September and October-December) and Subtenant shall remit payment of such
quarterly Percentage Rent at such time as Subtenant furnishes its statement of
Gross Revenue.  Additionally, Subtenant shall furnish to Sublandlord, within
thirty (30) days immediately following the end of each calendar year, a
statement of the Gross Revenue for the preceding calendar year, certified by an
independent certified public accountant or an officer, director or member of
Subtenant, in such form and with such detail as shall be reasonably satisfactory
to Sublandlord, and shall therewith pay to Sublandlord, any Percentage Rent then
due. Should Subtenant fail to furnish to Sublandlord such quarterly statement of
Gross Revenue, annual statement of Gross Revenue, and Percentage Rent payment
within the period required, Sublandlord may upon thirty (30) days’ written
notice from Sublandlord and providing Subtenant a reasonable time to provide the
same, charge Subtenant interest at ten percent (10%) per annum on the amount of
Percentage Rent owed for the period that such payment is delinquent and
Subtenant shall be deemed to be in default under the Lease.
 
The term "Gross Revenue" as used in this Sublease shall mean the full amount of
all hosting services invoiced from all hosting business conducted, sold or
rendered in, on, about or from the Leased Premises by Subtenant to any customers
currently designated on the Customer Services contracts and/or any future
customers of Subtenant signed to like or similar Customer Service contract (it
being the express intent of the Parties that any customers of Subtenant that use
and/or utilize “hosting” services from Subtenant as of the Effective Date of
this Sublease and during the entire Term of this Sublease that any
 

--------------------------------------------------------------------------------


 
revenue generated from such “customers” shall be included in Gross Revenue) and
any Subtenant’s, licensees or concessionaires, whether for cash or on a charge,
credit or time basis, without reserve or deduction for inability or failure to
collect, including but not limited to Gross Revenue generated for: use of space
within the Leased Premises, use of power within the Leased Premises, use of
electricity within the Leased Premises, server hosting and rack hosting.
 
 
Sublandlord and Subtenant agree that certain revenue generated by Subtenant
during the Term of this Sublease shall not be included within Gross Revenue.  It
is the Parties intent that hardware and/or equipment and/or software which is
typically sold by Subtenant to its customers is not a revenue generating source
of income for Subtenant as the same relates to its “web-hosting” services (which
is Gross Revenue as set forth above) and is commonly passed through to
Subtenant’s customers at cost. Additionally, Subtenant currently uses certain
equipment and space within the Leased Premises under a contract with a third
party and therefore desires to exclude the same from Gross Revenue as it is
currently paying such third party for the same services. Therefore, Subtenant
and Sublandlord agree that the following shall be excluded from Gross
Revenue:  (i) any revenue generated from Cabinets 4 and 5 in row 2 currently
located in the Leased Premises and used by Subtenant, provided however that
Subtenant’s current contract with the third party is in force and effect and to
the extent that such contract expires, then this exclusion from Gross Revenue
shall be void and to the extent that Subtenant generates Gross Revenue from
Cabinets 4 and 5 in row 2 after the expiration of its current contract with such
third party, then such Gross Revenue shall be included within the definition of
Gross Revenue; (ii) any revenue generated from “managed” service contracts or
contracts for the sale of “non-hosting” type service to Subtenant’s customers
whereby such sales of service are not directly linked to Subtenant’s use of the
Leased Premises; (iv) all hardware sales; (v) late fees, interest, and/or
penalties
 
C. Security Deposit. To secure the faithful performance by Subtenant of all of
the covenants, conditions and agreements in this Sublease set forth and
contained on the part of the Subtenant to be fulfilled, kept, observed and
performed, including, but without limiting the generality of the foregoing, such
covenants, conditions and agreements in this Sublease which become applicable
upon the termination of the same by re-entry or otherwise, Subtenant shall
deposit herewith the sum of Forty Thousand Dollars ($40,000.00) with
Sublandlord, payable as follows: (i) Twenty Thousand Dollars ($20,000.00) upon
execution of this Sublease by Subtenant and (ii) Twenty Thousand Dollars
($20,000.00) upon occupancy of the Leased Premises, as a security deposit
(“Security Deposit”) on the understanding:  (a) that such deposit or any part or
portion thereof not previously applied, or from time to time, such one or more
parts or portions thereof, may be applied to the curing of any default that may
then exist without prejudice to any other remedy or remedies which the
Sublandlord may have on account thereof, and upon such application Subtenant
shall pay Sublandlord, within ten (10) business days of its receipt of written
notice therefore, the amount so applied which shall be added to the Security
Deposit so the same may be restored to its original amount; (b) that should the
Leased Premises be conveyed by Sublandlord, the deposit or any portion thereof
not previously applied may be turned over to Sublandlord’s grantee, and if the
same be
 

--------------------------------------------------------------------------------


 
turned over as aforesaid, the Subtenant hereby releases Sublandlord from any and
all liability with respect to the Security Deposit and/or its application or
return, and the Subtenant agrees to look to such grantee for such application or
return; (c) that Sublandlord, the beneficiaries of Sublandlord and partners
thereof, and their respective successors and assigns shall have no
responsibilities with respect to said sum except as specifically set forth
herein; (d) that Sublandlord shall not be obligated to hold said Security
Deposit as a separate fund, but on the contrary may commingle the same with its
other funds; (e) that if Subtenant shall faithfully fulfill, keep, perform and
observe all of the covenants, conditions and agreements in this Sublease set
forth and contained on the part of Subtenant to be fulfilled, kept, performed
and observed, the sum deposited or the portion thereof not previously applied,
shall be returned to the Subtenant without interest no later than thirty (30)
days after expiration of the Term of this Sublease or any renewal or extension
thereof, provided Subtenant has vacated the Leased Premises and surrendered
possession thereof to the Sublandlord at the expiration of said term or any
extension or renewal thereof in accordance with the provisions hereof; and (f)
in the event any bankruptcy, insolvency, reorganization or other creditor-debtor
proceedings shall be instituted by or against Subtenant, or its successors or
assigns, the Security Deposit shall be deemed to be applied first to the payment
of any rents and other charges due Sublandlord for all periods prior to the
institution of such proceedings, and the balance, if any, of the Security
Deposit may be retained or paid to Sublandlord in partial liquidation of
Sublandlord’s damages; (g) that Sublandlord reserves the right, at its sole
option, to return to Subtenant said Security Deposit or what may then remain
thereof, at any time prior to the date when Sublandlord is obligated hereunder
to return the same, but said return shall not in any manner be deemed to be a
waiver of any default of the Subtenant hereunder then existing nor to limit or
extinguish any liability of Subtenant hereunder.
 
§5.  
INTENTIONALLY OMITTED.

 
§6.  
INSURANCE

 
A. Landlord Requirements.  Subtenant acknowledges that pursuant to the Lease,
Landlord maintains an amount reasonably acceptable to Landlord from time to time
all of the following insurance coverages:  (i) special form property coverage
insuring the full replacement value of the Building and all other improvements
to the Real Property, (ii) commercial general liability insurance having a
combined limit of not less than $2,000,000, per occurrence, and (iii) during the
construction of the Subtenant Improvements, builder’s risk insurance.
 
B. Subtenant Requirements.  At all times during the Term, Subtenant shall
maintain such insurance as Sublandlord may reasonably require, including without
limitation personal property, liability, plate glass, business interruption, and
workers compensation insurance.  Specifically, Subtenant shall obtain and
maintain, during the Term, commercial general liability insurance written on an
occurrence basis (including bodily injury, broad form property damage and
blanket contractual liability), insuring Subtenant’s
 

--------------------------------------------------------------------------------


 
liability for loss of, or damage to, property and injury to or death of third
parties with a limit of at least $2,000,000 combined single limit bodily injury
and $1,000,000 property damage for each such occurrence.  All such insurance
must be issued by reputable insurance companies licensed to sell such insurance
in the State of Ohio and be in amounts satisfactory to Landlord and Sublandlord
in their reasonable discretion, include waivers of subrogation, provide that it
may not be canceled except upon at least thirty (30) days prior written notice
to Landlord and Sublandlord, and name Landlord and Sublandlord (and, if
requested by Landlord or Sublandlord, any mortgagee of the Building) as an
additional insured or loss payee, as appropriate.  Evidence of such insurance
must be delivered to Sublandlord before Subtenant is permitted to enter the
Leased Premises and must be provided not less frequently than annually
thereafter upon the request of Sublandlord.
 
If Subtenant does or permits anything to be done in the Leased Premises,
Building, or Real Property, or brings or keeps anything therein, which may in
any way increase the rate of fire or other insurance thereon, or conflict with
any insurance policy upon the Building or any part thereof, or with any
statutes, rules or regulations enacted or established by the appropriate
governmental authorities, then Subtenant shall pay to Sublandlord as Additional
Rent all amounts necessary to reimburse Landlord for such increase or otherwise
remedy such situation.
 
C. Waiver of Subrogation.
 
  Notwithstanding anything in this Sublease to the contrary, Sublandlord and
Subtenant each hereby waives all rights of recovery, claim, action or cause of
action against the other, its agents, officers, managers, directors, partners,
members, shareholders or employees, for any loss or damage that may occur to the
Leased Premises or any property therein, by reason of fire, the elements or any
other cause which is insurable special form property coverage insurance
policies, regardless of cause or origin, including negligence, and each
covenants that no insurer shall hold any right of subrogation against such other
party.
 
§7.  
QUIET ENJOYMENT

 
Provided that Subtenant observes and performs the covenants and agreements under
this Sublease, Subtenant shall, at all times during the Term, peacefully and
quietly have and enjoy possession of the Leased Premises without encumbrance or
hindrance from Sublandlord.
 
§8.  
USE OF LEASED PREMISES; COMPLIANCE WITH LAWS

 
Subtenant shall use the Leased Premises for general office use and/or for use as
a data center only, including uses incidental or related thereto, and shall not
permit the Leased Premises to be used for any other purpose without the prior
written consent of Sublandlord to that specific use.  Subtenant shall occupy and
use the Leased Premises only in a careful, safe, and proper manner and shall not
commit or permit any waste of or on the Leased Premises.  Subtenant shall comply
with the Rules and Regulations attached hereto as Exhibit C and with all
reasonable modifications thereof adopted by
 

--------------------------------------------------------------------------------


 
Landlord and/or Sublandlord and furnished to Subtenant from time to time;
provided that such rules and regulations do not unreasonably restrict or
interfere with Subtenant’s operations.
 
Subtenant shall promptly comply or cause compliance with all laws, regulations,
orders, and requirements of all federal, state, and local governments, courts,
or other lawful authorities, which now or at any time hereafter may apply to or
affect Subtenant’s business operations to be conducted on the Leased Premises,
whether present or future, foreseen or unforeseen, ordinary or extraordinary,
and whether or not presently contemplated by Sublandlord or
Subtenant.  Subtenant shall obtain, maintain, and comply with all permits,
licenses, and other authorizations required for any use then being made of the
Leased Premises.
 
No abatement or interruption in Rent or other charges required to be paid by
Subtenant pursuant to this Sublease shall be claimed by or allowed to Subtenant
for any inconvenience or interruption or loss of business caused directly or
indirectly by any present or future laws, ordinances, regulations, requirements,
or orders of any lawful authority whatsoever, or by any other cause or causes,
unless directly resulting from the gross negligence or intentional or willful
misconduct of Sublandlord or Sublandlord’s employees, agents or invitees; and no
diminution in the amount of space used by Subtenant caused by legally required
changes in the Leased Premises shall entitle Subtenant to any abatement or
reduction in Rent or any other charges required to be paid by Subtenant under
this Sublease.
 
§9.  
BUILD OUT OF SUBTENANT IMPROVEMENTS; PUNCHLIST ITEMS

 
Sublandlord shall at its cost and expense complete all improvements to the
Leased Premises (the “Subtenant Improvements”) on or before April 10, 2009
(“Subtenant Improvement Completion Date”) substantially in accordance with the
final Subtenant plans and specifications approved by Sublandlord and Subtenant
(the “Subtenant Improvement Plans”, a copy of which are attached hereto as
Exhibit D).  In the event Subtenant Improvements are not substantially complete
on or before the Subtenant Improvement Completion Date then Subtenant shall be
entitled to receive one day of free Base Rent for each day the Subtenant
Improvements are not substantially complete on or after the Subtenant
Improvement Completion Date. In the event the Subtenant Improvement Plans have
not been fully completed and agreed upon by Sublandlord and Subtenant as of the
date of execution of this Sublease, Sublandlord and Subtenant shall develop and
complete the same in accordance with the provisions for Completion of Subtenant
Improvement Plans attached hereto as Exhibit D.  Subtenant acknowledges that the
Base Rent contemplates an allowance for Subtenant relating to completion of the
Subtenant Improvements of $800,000.00 (Eight Hundred Thousand Dollars) for the
Leased Premises including any signs or other amenities to the Real Property
desired by Subtenant (the “Allowance”).  In the event the cost of completing
such Subtenant Improvements is less than the Allowance, Sublandlord shall credit
the available funds to the payment of Base Rent.  In the event the cost of
completing such Subtenant Improvements is greater than the Allowance, Subtenant
shall pay to Sublandlord within
 

--------------------------------------------------------------------------------


 
thirty (30) days after the Commencement Date a lump sum payment in the amount of
such difference.  Failure to remit payment as provided herein shall constitute
and event of default under this Sublease.  Subtenant shall not do anything, or
fail to do anything, that will cause a delay in the completion of the
construction of such Subtenant Improvements within the Leased Premises or that
will increase the costs of such construction.  In the event Subtenant fails to
cooperate or comply with this section and such failure results in a delay of
completion of the construction of such Subtenant Improvements by Sublandlord,
Subtenant shall be responsible to Sublandlord for all Rent that would have been
due from Subtenant under this Sublease but for such delay.  Subject to Section
10 herein, and delays caused by Subtenant failing to timely make selections,
Sublandlord shall complete construction of the Subtenant Improvements not later
than one hundred eighty (180) days after the issuance by the City of Columbus,
Ohio of a building permit for the Subtenant Improvements and Sublandlord shall
notify Subtenant in writing of such completion of construction (the date of
Subtenant’s receipt of such notice being referred to herein as the “Completion
Date”).  The Completion Date shall be extended by the number of days
attributable to any delays caused by or attributable to Subtenant, including
without limitation any delays attributable to changes to the Subtenant
Improvement Plans, and shall be extended pursuant to Section 10 of this
Sublease.
 
Within five (5) business days after the Completion Date and in the event all of
the Subtenant Improvements are not substantially complete by Sublandlord,
Subtenant shall deliver to Sublandlord a written list of uncompleted items (the
“Punch List”) that Sublandlord has failed to so complete.  Following receipt of
the Punch List, Sublandlord shall use commercially reasonable efforts to
complete all of the items on the Punch List as soon as reasonably possible
(subject to the availability of materials and appropriate weather conditions).
 
If, on or before the expiration of the third full lease year, for any reason
this Sublease is terminated prior to the Expiration Date of the initial Term,
then the unamortized portion of the Allowance which was theretofore disbursed by
Sublandlord to Subtenant (amortized on a straight-line basis over the initial
Term) shall become immediately due and payable to Sublandlord from Subtenant and
any portion of the Allowance which had not been disbursed by Sublandlord to
Subtenant , if any, as of such date shall be retained by Sublandlord and
Subtenant shall have no right or claim thereto.
 
§10.  
FORCE MAJEURE

 
In the event either party shall be delayed or hindered or prevented in the
performance of any obligations (other than Subtenant’s obligation to pay the
Rent to Sublandlord) required under this Sublease by reason of strike, lockout,
inability to procure labor or materials, failure of power, fire, or acts of God,
restrictive governmental laws or regulations, riots, insurrection, war or any
other reason not within the reasonable control of such party, the performance of
such obligations shall be excused for a period of such delay and the period for
the performance of any such act shall be extended for a period equivalent to the
period of any such delay.
 

--------------------------------------------------------------------------------


 
§11.  
MAINTENANCE AND REPAIRS

 
Subtenant acknowledges that certain equipment and mechanicals, including but not
limited to, HVAC Equipment and related ductwork, power distribution units,
ladder tray, cabling, grounding terminals, which are located in the Leased
Premises or exclusively serving the Leased Premises are highly technical and
imperative to the operation of the third (3rd) floor of the Building.  Subtenant
agrees that it shall not alter, amend, repair and/or replace of the equipment
and/or mechanicals nor shall Subtenant contract for and/or hire any third party
to alter, amend, repair and/or replace any of the equipment or mechanicals.
 
Except as specifically provided herein, Subtenant shall maintain the interior of
the Leased Premises and all fixtures, signs, and personal property therein in
good order and condition of repair, safety, cleanliness, and appearance,
ordinary wear and tear excepted, and shall promptly make all repairs and
replacements necessary or appropriate to so maintain the Leased Premises and
such fixtures, signs, equipment, and personal property including without
limitation repairs or replacements of plate glass, windows, doors, fixtures,
equipment, furniture, and appliances.  At the expiration or other termination of
this Sublease, Subtenant shall surrender and deliver up the Leased Premises in
good order and condition as it is (or shall be upon completion of construction
of the Subtenant Improvements), ordinary wear and tear and damage by fire or
other casualty excepted.
 
Subject to the reimbursement obligation of Subtenant under Section 4, above,
Landlord shall maintain the Building (excluding the Leased Premises) and Common
Areas available for use by all tenants of the Building and their invitees on a
non-exclusive basis in good order and condition of repair, safety, cleanliness,
and appearance, ordinary wear and tear excepted.
 
§12.  
ALTERATIONS

 
Subtenant shall not in any circumstances alter, amend, repair and/or replace any
of the mechanical equipment located within the Building or on the third (3rd)
floor of the Building or contained within the Leased Premises.  No alteration,
addition, improvement, or other change in or to the Leased Premises (hereinafter
an “Alteration”) shall be made by Subtenant except under the following
circumstances:  (a) no Alteration shall be made without the prior written
consent of Landlord and Sublandlord to the specific Alteration (which consent
shall not be unreasonably withheld, delayed, or conditioned), except usual
nonstructural interior remodeling which enhances the value of the Leased
Premises; (b) no Alteration shall be commenced until Subtenant has first
obtained and paid for all required permits and authorizations of all
governmental authorities having jurisdiction; (c) any Alteration shall be made
promptly and in a good and workmanlike manner and in compliance with all laws,
ordinances, regulations, and requirements of all governmental authorities; (d)
the cost of any such Alteration shall be paid in cash or its equivalent, so that
the Leased Premises shall at all times be free of liens and claims for work,
labor, or materials supplied or claimed to have been supplied to the Leased
Premises and, if Landlord and Sublandlord at any time so requests, no Alteration
shall commence or proceed unless Subtenant gives evidence satisfactory to
Landlord and Sublandlord that
 

--------------------------------------------------------------------------------


 
such Alteration will be fully paid for upon completion; and (e) any Alteration
shall immediately become and remain the property of Landlord, unless Landlord
otherwise agrees, in writing, subject to the rights of Subtenant under this
Sublease provided that upon termination of this Sublease.
 
§13.  
DAMAGE OR DESTRUCTION TO LEASED PREMISES

 
If at any time during the Term the Leased Premises are damaged or destroyed to
the extent that Subtenant is unable to operate its business from the Leased
Premises, Sublandlord shall repair or restore the Leased Premises (subject to
the following paragraph) to the condition that existed immediately prior to such
damage or destruction unless such repair or restoration cannot be reasonably
completed within one hundred eighty (180) days after such damage or destruction
occurred, in which event either Sublandlord or Subtenant may terminate this
Sublease, within ten (10) business days after the later of: (i) the date on
which such damage or destruction occurred, or (ii) the date on which Sublandlord
notifies Subtenant in writing that it cannot repair and/or restore the Leased
Premises within one hundred eighty (180) days from the date of such damage or
destruction.  Upon such termination, the rent payable by Subtenant shall be
apportioned as of the date of such damage or destruction.  In the event this
Sublease is not so terminated by either Sublandlord or Subtenant within that ten
(10) day period, the Rent payable by Subtenant shall be abated during the period
of any restoration or repair of the Leased Premises but only in such proportion
that the floor area of the Leased Premises of which Subtenant is deprived of
using (as a result of such damage or destruction or the repair or restoration
necessitated thereby) bears to the total floor area of the Leased Premises.  In
the event the Leased Premises are damaged or destroyed to the extent that
Subtenant is only able to operate its business partially out of the Leased
Premises, neither Sublandlord nor Subtenant shall have the right to terminate
this Sublease; provided that the Rent payable by Subtenant shall be partially
abated (as of the date of such damage) until repaired based upon the square
footage of the Leased Premises which Subtenant is able to use for purposes of
operating its business operations.  Notwithstanding anything in this paragraph
to the contrary, in the event the Leased Premises are damaged to an immaterial
or nonsubstantial degree and the balance of the Building has not been materially
damaged (i.e. Subtenant is able to substantially perform its business operations
from the Leased Premises uninterrupted), Sublandlord shall cause the Leased
Premises to be repaired and restored as soon as reasonably possible after the
date of such damage; provided that in such event, Rent shall not be abated or
reduced.
 
Unless this Sublease is terminated as provided above in this section, this
Sublease shall remain in full force and effect and Sublandlord shall proceed
with due diligence to restore, repair, and replace the Leased Premises to
substantially the same condition as they were in prior to such damage or
destruction.  Sublandlord shall be under no duty to restore any Alterations,
improvements or additions made by Subtenant or by Sublandlord at Subtenant's
request after the Commencement Date, unless covered by proceeds of insurance
designated for such Alterations, improvements, or additions and available to
Sublandlord.  In all cases, allowances for the completion of the repairs shall
be given to Sublandlord for any reasonable delays caused by adjustment of
insurance loss, strikes,
 

--------------------------------------------------------------------------------


 
labor difficulties, inability to obtain supplies or materials or any cause
beyond Sublandlord's control.
 
§14.  
CONDEMNATION

 
If all or a material part of the Leased Premises are taken by any condemning
authority under the power of eminent domain or by any purchase or other
acquisition in lieu thereof, this Sublease shall terminate as of the date
possession is required by the condemning authority.  In addition, if any portion
of the Real Property (other than the Leased Premises) is so taken, Sublandlord
and Subtenant (provided that such a taking materially affects Subtenant’s
business operations) shall each have the option to terminate this Sublease at
any time prior to or within thirty (30) days after the date possession is
required by the condemning authority.  In the event of any such termination, the
Rent payable by Subtenant shall be apportioned as of the termination date.  In
any event, Landlord or Sublandlord shall be entitled to receive the entire
appropriation award or consideration paid by the condemning authority without
any deduction therefrom for any leasehold estate or interest of
Subtenant.  However, Subtenant shall not be prevented from making a claim in its
own name against such condemning authority with respect to any trade fixtures,
trade equipment, merchandise or personal property of Subtenant which shall be
subject to such taking and for Subtenant’s moving and relocation cost.
 
For purposes of this section, any negotiated sale to a public or quasi-public
authority under the threat of condemnation shall be deemed to constitute a
taking by such public or quasi-public authority under the power of eminent
domain.
 
§15.  
THIRD FLOOR SERVICES PROVIDED BY SUBLANDLORD/THIRD FLOOR CAM CHARGE

 
During the Term and provided that Subtenant is not in default under any of the
covenants or provisions of this Sublease, Sublandlord shall at all times
hereunder, subject to the reimbursement obligation of Subtenant under Section 4,
above, maintain the third (3rd) floor of the Building in good order and
condition except for damage occasioned by the actions or inactions of Subtenant,
its employees, agents or invitees, and Sublandlord shall also maintain and
provide the following services:
 
(a) all mechanicals servicing the third (3rd) floor exclusively of the Building,
including, without limitation, HVAC;
 
(b) all generators serving the third (3rd) floor exclusively of the Building;

 
(c) all security systems serving the third (3rd) floor exclusively of the
Building;
 
(d) provide antistatic flooring serving the third (3rd) floor exclusively of the
Building; and
 

--------------------------------------------------------------------------------


 
(e) 24/7/365 access to the Leased Premises.
 
(f) not less than two (2) independent electric and/or power sources serving the
third (3rd) floor exclusively of the Building;
 
(g) not less than two (2) independent bandwidth carriers or providers for the
purpose of providing internet service.
 
In addition to the foregoing, Sublandlord shall provide the following services
for the third (3rd) floor of the Building identified below in this paragraph
only up to the Point of Demarcation.  “Demarcation” or “Point of Demarcation”
has a separate meaning for each Service provided [i.e. space, power, Ethernet,
or fiber (GigE)]. For space the Point of Demarcation is at the perimeter of the
Customer Specific Datacenter101 Premises. For power the Point of Demarcation is
the panels A and B inside of power distribution units (PDU) A and B located on
the third floor of the Building.  For Ethernet the Point of Demarcation is the
designated patch panels installed in racks 1 through 4 inside the Leased
Premises marked “meet me room” on the floor layout.  For fiber (GigE) the
Demarcation Point is the designated fiber patch panels installed in racks 1 and
3 inside the Leased Premises marked “meet me room” on the floor layout.
 
Subtenant hereby acknowledges that certain equipment, mechanicals and
electricity sources specifically and separately serve only the third (3rd) floor
of the Building where the Leased Premises is located. As a result, it is
necessary to specifically assess Subtenant and the other users of the third
floor of the Building certain common area costs and expense that are only
attributable to the third floor of the Building. Subtenant acknowledges that
such third floor specific costs and expenses are in addition to the costs and
expenses set forth in Section Four (4) of this Sublease. Subtenant and
Sublandlord agree that the following shall be “Third Floor CAM” costs and
expenses to be paid by Subtenant to Sublandlord as provided herein: (1) all
electricity provided to the Leased Premises at the rate of $0.114 per kw (as
increased or decreased as provided herein); (2) all bandwidth provided to the
Leased Premises; (3) the use of generators and security systems that mutually
benefit all tenants or customers of the third (3rd) floor of the Building; (4)
certain wages and salaries of Sublandlord and/or its personnal relative to the
operation and maintenance of the third floor of the Building; (5)  the cost of
all supplies, tools, equipment and materials used in the operation and
maintenance of the third floor of the Building; (6) the cost of all maintenance
and service agreements for the third floor of the Building and the equipment
therein, including but not limited to alarm service, security service, access
control; (7) amortization (together with reasonable financing charges) of the
cost, over the useful life thereof, of capital investment items to the third
floor of the Building, including, but not limited to HVAC, power, electricity,
etc.) which are installed for the purpose of updating and/or maintaining a data
center of the type and quality necessary to serve the industry and/or to comply
with governmental requirements or laws to the extent such regulations or laws
are amended, become effective, or are reinterpreted or enforced differently
after the Effective Date of this Sublease.
 

--------------------------------------------------------------------------------




Subtenant and Sublandlord acknowledge that Sublandlord is providing certain
third floor electricity and bandwith to Subtenant and that Sublandord, as of the
Effective Date, is charged a cost for providing the same in accordance with the
bandwith chart, attached hereto and incorporated herein.  In the event of a
change in law, regulatory change (including state, local or Federal), an
administrative ruling, change in policy or enactment by a third party provider
to Sublandlord which affects the cost of providing services, including, but not
limited to electricity or bandwith to the Building, or in the event, or a change
in costs of goods for services provided to Sublandlord from third party
providers including by way of example, but not by way of limitation, changes,
increases or decreases in rates from AEP, Time Warner or others beyond the
reasonable control of Sublandlord, Sublandlord reserves the right, upon thirty
(30) days' notice to Subtenant, to at the option of Sublandlord either
discontinue the third party service or increase/decrease, as applicable,
Sublandlord’s pricing to Subtenant to include the actual increase/decrease in
the charges incurred by Sublandlord. Sublandlord agrees that it shall separately
meter the Leased Premises to record the direct usage of the electricity and
bandwidth by Subtenant and to provide usage and/or submeter reports for each to
Subtenant on a monthly basis which set forth Subtenant’s electricity and
bandwidth usage for the immediately preceding month.    Sublandlord will invoice
Subtenant for its actual use of electricity and bandwith, on a monthly basis,
and Subtenant shall remit payment to Sublandlord within ten (10) days of the
date of such invoice.


Subtenant agrees that, in addition to Additional Rent, it shall be responsible
to pay its pro rata share of such Third Floor CAM in an amount equal to the
total costs of the Third Floor CAM multiplied by a quotient, the numerator of
which is the number of square feet of the Leased Premises and the denominator of
which is the number of square feet of the third (3rd) floor of the
Building.  Such Third Floor Cam shall be billed along with the Additional Rent
and due and payable in accordance with such Additional Rent.  Subtenant’s pro
rata share for purposes of calculating its share of Third Floor CAM is 24%.
Sublandlord’s estimate of Third Floor CAM costs for the calendar year 2009 is
$1.22 per square foot/monthly.  During the first six months of the first lease
year of the Term, Sublandlord will invoice Subtenant the amount Subtenant owes
for Third Floor CAM, on a monthly basis based on Subtenant’s actual use, and
Subtenant shall remit payment to Sublandlord within ten (10) days of the date of
such invoice.  Commencing with month seven of the first year of the Term and
thereafter, Sublandlord shall furnish Subtenant with Sublandlord’s estimate of
the monthly Third Floor CAM. Subsequent to the end of each calendar year,
Sublandlord shall furnish Subtenant with a statement of the actual amount of
Subtenant's proportionate share of such cost and expenses for such
period.   Sublandlord agree that it shall make Crystal Bradley or someone of
like or similar experience of Sublandlord reasonably available to closely
collaborate with Brenda Schmidt, or someone of like or similar experience from
Subtenant to examine and review the Third Floor CAM.  If the total amount paid
by Subtenant under this section for any such year shall be less than the actual
amount due from Subtenant for such year as shown on such statement, Subtenant
shall pay to Landlord the difference between the amount paid by Subtenant and
the actual amount due, such deficiency to be paid within thirty (30) days after
the furnishing of each such statement, and if the total amount paid by
 

--------------------------------------------------------------------------------


 
Subtenant hereunder for any such year shall exceed such actual amount due from
Subtenant for such year, such excess shall be credited against the next
installment due from Subtenant to Sublandlord under this section, or promptly
refunded to Subtenant if Sublandlord is holding any excess following expiration
of the Term.  When adjustments between actual and estimated Third Floor CAM are
made under the Lease, the obligations of Sublandlord and Subtenant hereunder
shall be adjusted accordingly; and if any such adjustment shall occur after the
expiration or earlier termination of the Term, then the obligations of
Sublandlord and Subtenant under this Section shall survive such expiration or
earlier termination.
 
To the extent reasonably feasible, Sublandlord may arrange Third Party Services
(as defined below) requested by Subtenant, but in no event shall Sublandlord be
liable for claims, actions, or other damages, of whatever type or nature
including but not limited to any incidental or consequential damages, arising
directly or indirectly from said Third Party Services. "Third Party Services"
means services provided by any person or entity other than Sublandlord or its
Affiliates to Subtenant.  The terms and conditions of any Third Party Services,
including any service level parameters and related warranties (if any), pricing,
surcharges, outage credits, required commitments, termination liability, and
other service-specific terms, will be those of the third party provider and not
provided by Sublandlord.
 
§16.  
SUBORDINATION OF SUBLEASE

 
This Sublease and Subtenant’s rights under this Sublease are and shall at that
time be subject and subordinate to all mortgages now encumbering or that may
hereafter encumber the Building and/or the Real Property and to all advances
made or to be made thereon and all renewals, modifications, consolidations,
replacements or extensions thereof to the full extent of all sums secured
thereby.  This provision shall be automatic and self-operative and no further
instrument of subordination shall be necessary to effectuate such subordination
and the recording of any such mortgage shall have preference and precedence and
be superior and prior to this Sublease, irrespective of the date of recording;
provided that Subtenant’s right under this Sublease shall not be disturbed so
long as Subtenant complies with its obligations under this Sublease.  However,
Subtenant shall upon request of Sublandlord, or the holder of any such mortgage,
execute and deliver to Sublandlord within ten (10) business days after
Sublandlord’s request an instrument that would effect such a subordination and
would contain such other requirements reasonably required by Sublandlord or such
holder; provided that Subtenant complies with all of its obligations under this
Sublease treating such mortgagee as Sublandlord; provided further that any such
instrument also contain non-disturbance language to Subtenant’s reasonable
satisfaction.
 
§17.  
ESTOPPEL CERTIFICATES

 
Sublandlord and Subtenant shall from time to time during the Term promptly
following the request of the other, but not later than ten (10) business days
after such request, execute and deliver to the other a statement certifying that
this Sublease is in full force and effect,
 

--------------------------------------------------------------------------------


 
the date through which Base Rent, Additional Rent, and other charges under this
Sublease have been paid, and any other factual matter reasonably requested by
the other.  Upon request Subtenant shall further endeavor in good faith to
obtain from any sublessee of Subtenant an Estoppel Certificate confirming as to
such sublease that the sublease is in full force and effect, the date through
which Base Rent, Additional Rent, and other charges under the such sublease have
been paid, and any other factual matter reasonably requested by Sublandlord.
 
§18.  
INDEMNIFICATION

 
Subtenant shall indemnify and save harmless Sublandlord against and from any and
all claims, liabilities, losses, damages, injuries, costs, and expenses that
hereafter may occur or arise from or out of:  (a) any failure by Subtenant to
make any payment (including the payment of Rent) to be made by Subtenant
hereunder or fully to perform or observe any obligation or condition to be
performed or observed by Subtenant hereunder, (b) subject to the following
paragraph and §6(c), above, any cause whatsoever in, on, about, or relating to
the Leased Premises during the Term, however caused, including without
limitation any use, misuse, possession, occupancy, or unoccupancy of the Leased
Premises by Subtenant, its shareholders, directors, officers, employees,
contractors, subcontractors, licensees, guests, invitees, successors,
affiliates, agents or assigns, during the Term, or any failure by Subtenant or
its shareholders, directors, officers, employees, contractors, subcontractors,
licensees, guests, invitees, successors, affiliates, agents or assigns to
perform and observe all obligations and conditions to be performed and observed
by Subtenant under this Sublease, and (c) any costs or expenses incurred or paid
by Sublandlord in connection with the foregoing, including reasonable attorneys’
fees and other costs and expenses in prosecuting or defending any of the
foregoing whether litigated or unlitigated.
 
Sublandlord shall indemnify and save harmless Subtenant against and from any and
all claims, liabilities, losses, damages, injuries, costs, and expenses that
hereafter may occur or arise from or out of:  (y) any failure by Sublandlord to
perform fully or observe any obligation or condition to be performed or observed
by Sublandlord under the Lease and this Sublease, and (z) any costs or expenses
incurred or paid by Subtenant in connection with the foregoing, including
reasonable attorneys’ fees and other costs and expenses in prosecuting or
defending any of the foregoing whether litigated or unlitigated.
 
Sublandlord and Landlord shall not be liable to Subtenant for any losses,
damages, injuries, costs, or expenses whatsoever relating to the Leased
Premises, including without limitation any interruption or cessation of the
business of Subtenant or loss incurred as a consequence of damage to or
destruction of the Leased Premises, interruption or cessation of business of
Subtenant caused by hackers or third parties, or the failure of any such
occupant or user to obtain power, internet access, or other telecommunication
services, unless any such losses, damages, injuries, costs, expenses or failures
are incurred through the negligence or willful misconduct of Sublandlord or
Landlord, or through Sublandlord’s default under Sections 46(i) or 46(j) of this
Sublease.
 
Sublandlord and Subtenant shall defend all lawsuits (including without
limitation arbitrations and administrative proceedings) with respect to claims
for losses, costs,
 

--------------------------------------------------------------------------------


 
expenses, or damages for which it has indemnification obligations under this
§18, and shall pay all judgments and settlements relating thereto.
 
§19.  
LIMITATION OF LIABILITY

 
Notwithstanding any provision in this Sublease to the contrary or any general
rule of law, in no event whatsoever shall either party or any shareholder,
member, partner, director, manager, officer, employee, agent, or other principal
have any personal liability whatsoever with respect to this Sublease.  Any
liability of Sublandlord under this Sublease shall be enforced solely against
Sublandlord’s leasehold interest in the Real Property and no other assets of
Sublandlord shall be subject to this Sublease.
 
§20.  
PERSONAL PROPERTY

 
All personal property of Subtenant used or located within the Leased Premises or
in the Building shall be at the sole risk of Subtenant.  Sublandlord shall not
be liable for any accident or damages to property of Subtenant resulting from
the use or operation of elevators or of the heating, cooling, electrical,
mechanical, hydraulic, plumbing or other Building systems or components, unless
the same are caused by the negligence or willful misconduct of
Sublandlord.  Sublandlord shall not be liable for damages to property resulting
from water, steam, or other causes, unless the same are caused by the negligence
or willful misconduct of Sublandlord.
 
Subtenant shall pay, prior to delinquency, all taxes assessed against or levied
upon its occupancy of the Leased Premises or upon the fixtures, furnishings,
equipment and other personal property of Subtenant used or located within the
Leased Premises.
 
§21.  
LIABILITY RELATING TO SUBTENANT’S OPERATIONS

 
Sublandlord assumes no liability or responsibility whatsoever with respect to
the conduct and operation of the business to be conducted in the Leased
Premises.  Sublandlord shall not be liable for any accident or injury to any
person(s) or property in or about the Leased Premises which are caused by the
conduct and operation of that business or by virtue of equipment or property of
Subtenant in the Leased Premises.  Subtenant agrees to defend, indemnify and
hold harmless Sublandlord and Sublandlord’s mortgagees against and from all such
claims (including reasonable attorneys’ fees).  The foregoing does not exculpate
Sublandlord from its gross negligence, intended or willful misconduct, or from
Sublandlord’s breach or violation of Sections 46(i) or 46(j) of this Sublease.
 
§22.  
EVENTS OF DEFAULT/REMEDIES UPON DEFAULT

 
Subtenant hereby acknowledges that Sublandlord shall have any and all rights of
default that are granted to Landlord under the Lease to the extent of a default
by Subtenant under the terms and conditions of this Sublease which may include,
but are not limited to, the following:
 

--------------------------------------------------------------------------------


 
(a)  
failure by Subtenant to make any payment of Rent to Sublandlord on or before the
date it is due and failure to cure such failure within five (5) days after
notice (which must be in writing as required under §31, below) from Sublandlord
to Subtenant describing such failure;

 
(b)  
failure by Subtenant to make any other payment or perform or observe any other
obligation or condition to be performed or observed by Subtenant under this
Sublease and failure by Subtenant to correct such default within thirty (30)
days after Sublandlord gives Subtenant notice to do so or, if because of the
nature of such default it cannot be corrected within such 30-day period, failure
by Subtenant to commence correction within such 30-day period and thereafter to
expeditiously and continuously prosecute the correction to completion;

 
(c)  
assignment or Sublease of any interest or rights of Subtenant under this
Sublease, except as permitted under §26; or

 
(d)  
the filing or execution or occurrence of any one or more of the following:

 
(i)  
petition in bankruptcy by or against (which is not dismissed within sixty (60)
days after its filing) Subtenant;

 
(ii)  
petition or answer against Subtenant seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or relief relating thereto,
under any provision of the Bankruptcy Act or any statute of like tenor or
effect;

 
(iii)  
adjudication of Subtenant as a bankrupt or insolvent;

 
(iv)  
assignment for benefit of creditors of Subtenant, whether by trust, mortgage, or
otherwise, or the execution of a composition agreement with Subtenant’s
creditors;

 
(v)  
petition or other proceeding by or against (which is not dismissed within sixty
(60) days after its filing) Subtenant for the appointment of a trustee,
receiver, guardian, conservator, or liquidator of Subtenant, with respect to all
or substantially all of Subtenant’s property;

 
(vi)  
petition or other proceeding by or against (which is not dismissed within sixty
(60) days after its filing) Subtenant resulting in the dissolution or
termination of existence of Subtenant; or

 
(vii)  
the creation of a lien upon Subtenant’s leasehold interest under this Sublease,
or any part thereof or any property of Subtenant materially affecting or used in
connection with Subtenant’s business located therein upon execution, attachment,
or other process of law or equity which is not removed or bonded off within ten
(10) business days of Subtenant’s receipt of notice of same.

 
Immediately upon the occurrence of any event of default or at any time
thereafter, unless that event of default has been cured prior to the expiration
of any applicable cure period or waived by Sublandlord in writing, Sublandlord
may at its option elect either to: (a)
 

--------------------------------------------------------------------------------


 
continue this Sublease in full force and effect notwithstanding the occurrence
of such event of default; (b) terminate this Sublease; or (c) continue this
Sublease and immediately re-enter and repossess (with or without a court order)
the Leased Premises including using so-called “self help” and recover from
Subtenant an amount equal to: (i) all unpaid Rent accruing hereunder prior to
Sublandlord’s actual recovery of possession of the Leased Premises, (ii) all
other unpaid amounts which were to have been paid by Subtenant to anyone
hereunder prior to Sublandlord’s actual recovery of possession of the Leased
Premises, (iii) Sublandlord’s costs of completing any improvements to the Leased
Premises which were uncompleted at the time of Subtenant’s default, (iv)
Sublandlord’s damages for Subtenant’s breach of this Sublease (including without
limitation, damages to Sublandlord resulting from lost rent during the remainder
of what would otherwise have been the Term, clean-up expenses, leasing
commissions to real estate brokers, legal expenses in connection with re-leasing
the Leased Premises, advertising and costs and expenses of any repair that may
be reasonably necessary (in Sublandlord’s opinion) in connection with re-leasing
the Leased Premises), (v) late charges, if any, due and unpaid under the
following paragraph, and (vi) interest on the foregoing amounts from the date of
Sublandlord’s election to terminate this Sublease until the date of payment at a
rate equal to four percent (4%) over the Prime Rate of Interest published in The
Wall Street Journal (the “Default Rate”) from the date such payment was
due.  Until such time as Sublandlord expressly elects to terminate this Sublease
as permitted under this section, this Sublease shall continue in full force and
effect notwithstanding the occurrence of such event of default.  In the event
Sublandlord elects to so terminate this Sublease, Subtenant thereupon shall be
deemed to have assigned and transferred to Sublandlord all unexpired insurance
premiums, all deposits made with public utilities, and all rights of Subtenant
under all insurance policies.
 
If Subtenant fails to pay any Rent on or before the fifth day after notice from
Sublandlord to Subtenant stating such failure, Subtenant shall pay to
Sublandlord a late charge of five percent (5%) of the amount of such overdue
payment.  In addition, any Rent not paid when due shall bear interest at the
Default Rate.  Acceptance of the foregoing sums shall not constitute a waiver of
any event of default.  Upon Sublandlord’s receipt of any check from Subtenant
which is dishonored for payment, Sublandlord shall have the right to require
Subtenant to make all future payments due to Sublandlord hereunder by cash,
certified or cashier’s check.
 
The provisions of this section shall be cumulative in nature and nothing
contained in this section shall in any manner impair or otherwise affect
adversely any right, recourse, or remedy which otherwise would be available to
Sublandlord at law or in equity.
 
§23.  
RIGHT TO CURE DEFAULTS

 
If Subtenant fails to perform and observe all obligations and conditions to be
performed and observed by it under this Sublease (after the expiration of any
applicable cure periods), then Sublandlord may, but shall not be obligated to,
cause the performance and observance of such obligations or conditions, and all
costs and expenses incurred by Sublandlord in connection therewith, including
without limitation reasonable attorneys’ fees, shall thereupon be due and
payable immediately from Subtenant to Sublandlord,
 

--------------------------------------------------------------------------------


 
with interest thereon from the time such costs and expenses were paid by
Sublandlord until Sublandlord is reimbursed in full by Subtenant at a rate equal
to the interest rate described in §22, above, which shall be deemed Additional
Rent to be paid by Subtenant to Sublandlord.
 
§24.  
CUMULATIVE RIGHTS AND REMEDIES

 
Each right or remedy of Sublandlord under this Sublease or now or hereafter
available to Sublandlord by statute, at law, in equity, or otherwise shall be
cumulative and concurrent and shall be in addition to every other such right or
remedy, and neither the existence, availability, nor exercise of any one or more
of such rights or remedies shall preclude or otherwise affect the simultaneous
or later exercise by Sublandlord of any or all such other rights or remedies.
 
§25.  
HOLDING OVER

 
If Subtenant retains possession of the Leased Premises or any part thereof after
the expiration of the term of this Sublease, Subtenant shall pay to Sublandlord
Base Rent in an amount equal to one hundred fifty percent (150%) of the monthly
rate in effect immediately prior to the termination of the Term for the time
Subtenant remains in possession.  Subtenant shall also pay the Additional Rent
as required under §4, above.  In addition thereto, Subtenant shall be liable to
Sublandlord for all damages, incidental, consequential, indirect, and direct
sustained by reason of Subtenant's holding over.  The provisions of this section
do not exclude Sublandlord's rights of re-entry or any other right provided
under this Sublease or available at law or in equity.  No such holding over
shall be deemed to constitute a renewal or extension of the term hereof;
however, all other provisions of this Sublease, including the payment of
Additional Rent, shall remain in full force and effect.
 
§26.  
SUBLETTING & ASSIGNMENT

 
Subtenant may not assign or sublet the Leased Premises or any part thereof or
transfer possession or occupancy thereof to any person, firm or entity or
transfer or assign all or any part of this Sublease without Sublandlord’s prior
consent, which consent shall not be unreasonably conditioned, delayed or
withheld.  To the extent Subtenant assigns, subleases or in any manner transfer
its interest under this Sublease without Sublandlord’s approval and such
transfer shall include the transfer of any shares of stock of the shareholders
of Subtenant or the transfer and sale of substantially all the assets of
Subtenant, Sublandlord shall have the right to declare Subtenant in default
under this Sublease.
 
Subtenant acknowledges that Landlord shall have the right to assign or otherwise
transfer any or all of its rights under this Sublease without Subtenant’s
approval.
 

--------------------------------------------------------------------------------


 
§27.  
ACCESS AND OTHER RIGHTS OF SUBLANDLORD

 
Emergency situations notwithstanding, provided that during such time as
Subtenant has an individual or employee staffed and/or working at the Leased
Premises, Sublandlord agrees that it shall notify Subtenant’s employee or staff
representative upon entering or accessing the Leased Premises (the Parties
specifically agreeing that oral notification satisfies this notice requirement)
and Subtenant shall permit Sublandlord, its agents or employees, to enter the
Leased Premises at all times to examine, inspect or protect the Leased Premises
and to this end, Subtenant acknowledges that Sublandlord shall be permitted to
access the Leased Premises for the following: (i) to make such alterations,
inspections, perform inventory and make repairs to the mechanicals or equipment
servicing the Leased Premises; (ii) to exhibit the Leased Premises to
prospective subtenants during the last six (6) months of the Term ;(iii)
following the commencement of any action to evict Subtenant; (iv) to exhibit the
Leased Premises to prospective mortgagees, purchasers, brokers, and any other
interested parties at any time during the Term.  Subtenant shall have the right
to accompany Sublandlord on each and every access to the Leased Premises for any
such reason provided however that in the event Subtenant is unable or
unavailable to accompany Sublandlord that Sublandlord shall have the right to
access the Leased Premises, and Sublandlord shall indemnify and hold Subtenant
harmless from any and all claims, actions, or damages only resulting from any
such entry into or on the Leased Premises by Sublandlord.   Sublandlord and
Subtenant agree that to the extent that Subtenant does not have an individual or
employee staffed and/or working at the Leased Premises, that Sublandlord is not
obligated to notify Subtenant of access to the Leased Premises for the foregoing
items (i) to (iv) as provided in this paragraph above.
 
In addition to the foregoing, Subtenant acknowledges that Sublandlord shall have
the right at any time and without notice to Subtenant in the event of an
emergency to make all inspections, repairs, alterations, additions, and
improvements to the Building, including without limitation the Leased Premises,
as may be necessary or desirable for the safety, protection, or preservation of
the Leased Premises or the Building or Sublandlord’s interest therein or as may
be necessary or desirable for the operation or improvement of the Building.
 
In connection with this section, Subtenant acknowledges that Sublandlord shall
have the right to maintain a key (along with any key card or access codes)
necessary to access the Leased Premises and that Subtenant shall not change the
locks or other security access cards or codes to the Leased Premises without
providing Sublandlord with new keys and/or other access cards or codes necessary
to enable Sublandlord such access.
 
§28.  
FINANCIAL STATEMENTS

 
Not later than thirty (30) days after written request from Sublandlord,
Subtenant shall deliver to Sublandlord and any prospective mortgagee or
purchaser of the Real Property, a copy of Subtenant’s financial statements for
the most recently completed fiscal year (“Subtenant’s Financial Statements”);
provided, however, that Subtenant shall not be required to provide Subtenant’s
Financial Statements to Sublandlord more than once per
 

--------------------------------------------------------------------------------


 
calendar year, unless the Subtenant’s Financial Statements are requested by
Landlord or Sublessor’s lender and/or requested by a potential purchaser of the
Building, in which case, Subtenant agrees to provide the same as
requested.  Additionally, in the event Subtenant is in default of this Sublease,
Subtenant shall provide its Financial Statements upon demand from Sublessor.
 
§29.  
HAZARDOUS MATERIALS

 
A. For purposes of this Sublease:  (i) “CERCLA” means The Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; (ii)
“Hazardous Material” or “Hazardous Materials” means and includes petroleum
(including, without limitation, gasoline, crude oil, fuel oil, diesel oil,
lubricating oil, sludge, oil refuse, oil mixed with wastes and any other
petroleum related product), flammable explosives, radioactive materials, any
substance defined or designated as a “hazardous substance,” under Sections
101(14) and 102 of CERCLA or any other materials defined or designated as
hazardous under any federal, state, or local statute, law, ordinance, code,
rule, regulation, order or decree; (iii) “Release” shall have the meaning given
such term, or any similar term, in Section 101(22) of CERCLA; and (iv)
“Environmental Law” or “Environmental Laws” shall mean any “Superfund” or “Super
Lien” law, or any other federal, state or local statute, law, ordinance, code,
rule, regulation, order or decree, regulating, relating to or imposing liability
or standards of conduct concerning any Hazardous Materials as may now or at any
time hereafter be in effect and as amended from time to time, including without
limitation, the following (amended or replaced from time to time) and all
regulations promulgated thereunder or in connection therewith;  CERCLA; the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”); The Clean Air Act
(“CAA”); The Clean Water Act (“CWA”); The Toxic Substances Control Act (“TSCA”);
The Solid Waste Disposal Act (“SWDA”), as amended by the Resource Conservation
and Recovery Act (“RCRA”); and the Occupational Safety and Health Act of 1970
(“OSHA”).
 
B. Subtenant hereby covenants and agrees that (i) no activity shall be
undertaken on the Leased Premises, nor shall any activity be undertaken within
the Building or on the Real Property by Subtenant or its agents, employees,
contractors, or invitees, which would in any event cause (A) the Leased Premises
or the Building to become a hazardous waste treatment, storage or disposal
facility regulated or subject to regulation under any Environmental Law, (B) a
Release of any Hazardous Material into the environment at, on, in, under, above,
through, or surrounding the Leased Premises or the Building, or (C) the
discharge of pollutants or effluents into any water source or system, which
would require a permit under any federal law, state law, local ordinance or any
other Environmental Law pertaining to such matters; (ii) Subtenant shall at its
sole cost and expense comply with, and ensure compliance by its agents,
employees, contractors, or invitees with, all applicable Environmental Laws
relating to or affecting the Leased Premises, and Subtenant shall keep the
Leased Premises free and clear of any liens imposed pursuant to any applicable
Environmental Laws arising out of Subtenant’s use or occupancy of the Leased
Premises, all at Subtenant’s sole cost and expense; (iii) Subtenant will, at
Subtenant’s sole cost and expense, obtain and/or maintain all licenses,
 

--------------------------------------------------------------------------------


 
permits and/or other governmental or regulatory actions necessary to comply with
all applicable Environmental Laws (the “Permits”) and Subtenant at all times
shall remain in full compliance with the terms and provisions of the Permits;
(iv) Subtenant shall immediately give Sublandlord oral and written notice in the
event that Subtenant receives any communication from any governmental agency,
entity, or any other party with regard to Hazardous Materials on, from or
affecting the Leased Premises or the Building or on the Real Property or
otherwise with respect to Subtenant’s use and occupancy of the Leased Premises
or the operation of Subtenant’s business therein; and (v) Subtenant shall, at
Subtenant’s sole cost and expense, conduct and complete all investigations,
studies, sampling, and testing, and all remedial, removal, and other actions
necessary to clean up and remove all Hazardous Materials on, from or affecting
the Leased Premises or on the Real Property, or, where resulting from acts or
omissions of Subtenant or its agents, employees, contractors and invitees in
accordance with all applicable Environmental Laws.
 
C. Subtenant hereby indemnifies Sublandlord and agrees to hold Sublandlord
harmless from and against any and all liens, demands, suits, actions,
proceedings, disbursements, liabilities, losses, litigation, damages, judgments,
obligations, penalties, injuries, costs, expenses (including, without
limitation, attorneys’ and experts’ fees) and claims of any and every kind
whatsoever paid, incurred, suffered by, or asserted against Sublandlord and/or
the Leased Premises, the Building or the Real Property for, with respect to, or
as a direct or indirect result of:  (i) the Release or presence from, in, on,
over or under the Leased Premises of any Hazardous Materials regardless of
quantity where caused by Subtenant or its agents, employees or contractors; (ii)
the Release or presence from, in, on, over or under the Building or on the Real
Property of any Hazardous Materials regardless of quantity where caused by
Subtenant or its agents, employees or contractors; (iii) the violation of any
Environmental Laws relating to or affecting the Leased Premises, the Building or
Real Property, where caused by or within the control of Subtenant or its agents,
employees, contractors, invitees, or customers; and (iv) the failure by
Subtenant to comply fully with the terms and provisions of this section,
provided that nothing contained in this section shall make Subtenant liable or
responsible for conditions existing prior to the commencement of the Term of
this Sublease or first occurring after the expiration of the Term of this
Sublease except where caused by Subtenant or its agents, employees, contractors,
invitees, or customers.
 
D. Sublandlord represents and warrants to the best of its knowledge that there
are and will be no Hazardous Materials in violation of any Environmental Laws in
existence on the Real Property or within the Building as of the Commencement
Date.
 
E. Sublandlord hereby indemnifies Subtenant and agrees to hold Subtenant
harmless against and from any and all liens, demands, suits, actions,
proceedings, disbursements, liabilities, losses, litigation, damages, judgments,
obligations, penalties, injuries, costs, expenses (including without limitation,
attorneys’ and experts’ fees) and claims of any kind whatsoever paid, incurred,
suffered by, or asserted against the Subtenant resulting from any Hazardous
Materials:  (i) located on the Real Property or within the Building prior to the
Commencement Date, or (ii) disposed of or otherwise placed by Sublandlord, its
employees, agents, or contractors on the Real Property or within the Building
during the Term.
 

--------------------------------------------------------------------------------


 
F. The obligations and liabilities of Subtenant and Sublandlord under this
section shall survive the expiration of the Term or earlier termination of this
Sublease.
 
§30.  
SIGNAGE

 
Subtenant shall have the right to maintain signage on the door of the Leased
Premises and on the Building directory at Sublandlord’s cost and expense.
 
§31.  
NOTICES

 
All notices and other communications required or desired to be given to either
party under this Sublease shall be in writing and shall be deemed given when
delivered personally, telecopied (which is confirmed electronically) to that
party at the telecopy number for that party set forth below, three business days
after having been mailed by certified mail (return receipt requested) to that
party at the address for that party (or at such other address for such party as
shall have specified in a notice to the other party), or one day after having
been delivered to Federal Express, UPS, or any similar nationally-recognized
express delivery service for overnight delivery to that party at that address:
 
If to Subtenant:                     iBeam Solutions LLC
10 South High Street
Canal Winchester, Ohio  43110
Attention:  Eric V. Schmidt
Telecopy No. (614) 833-9713
with a copy to:                      Kephart Fisher LLC
207 North Fourth Street
Columbus, Ohio  43215
Attention:  Christopher D. Adkinson
Telecopy No. (614) 469-1887
If to Sublandlord:                  Data Center 101 LLC
101 E. Town St., Suite 444
Columbus, Ohio 43215
Attention:  Jonathan Willette
Telecopy No. (614)  961-1350
with a copy to:                      Wiles, Boyle, Burkholder & Bringardner, Co.
L.P.A.
300 Spruce Street, Suite 100
Columbus, Ohio 43215
Attention:  Kerry T. Boyle
Telecopy No. (614)  621-0264
 

--------------------------------------------------------------------------------


 
§32.  
SURVIVAL OF OBLIGATIONS

 
No termination of this Sublease and no repossession of the Leased Premises or
any part thereof shall relieve Sublandlord or Subtenant of their liabilities and
obligations hereunder, all of which shall survive such termination or
repossession.
 
§33.  
MEMORANDUM OF SUBLEASE

 
This Sublease shall not be recorded; however, at the request of either
Sublandlord or Subtenant, the other party shall execute, acknowledge, and
deliver a memorandum of this Sublease (which would exclude all economic terms of
this Sublease) for purposes of giving public notice of the rights and
obligations of Sublandlord and Subtenant under this Sublease.
 
§34.  
Non-Waiver

 
No failure by Sublandlord or Subtenant to exercise any option hereunder or to
enforce its rights or seek its remedies upon any default, and no acceptance by
Sublandlord of any rent accruing before or after any default, shall effect or
constitute a waiver of Sublandlord’s rights to exercise that option, enforce
that right, or seek that remedy with respect to that default or any prior or
subsequent default.
 
§35.  
NO THIRD PARTY BENEFIT

 
This Sublease is intended for the benefit of Landlord and Subtenant and, except
as otherwise provided in this Sublease, their respective successors and assigns,
and nothing contained in this Sublease shall be construed as creating any rights
or benefits in or to any third party.
 
§36.  
SEVERABILITY

 
The intention of the parties to this Sublease is to comply fully with all laws
governing leases, and this Sublease shall be construed consistently with all
such laws to the extent possible.  If and to the extent that any court of
competent jurisdiction is unable to so construe part or all of any provision of
this Sublease, and holds that part or all of that provision to be invalid, such
invalidity shall not affect the balance of that provision or the remaining
provisions of this Sublease, which shall remain in full force and effect.
 
§37.  
GOVERNING LAW; VENUE

 
This Sublease has been negotiated and executed in the State of Ohio and relates
to real property located in the State of Ohio.
 
All questions concerning the validity or intention of this Sublease shall be
resolved under the laws of the State of Ohio.  The parties to this Sublease
hereby designate the Court
 

--------------------------------------------------------------------------------


 
of Common Pleas of Franklin County, Ohio, as the court of proper jurisdiction
and exclusive venue for any actions or proceedings relating to this Sublease;
hereby irrevocably consent to such designation, jurisdiction and venue; and
hereby waive any objections or defenses relating to jurisdiction or venue with
respect to any action or proceeding initiated in the Court of Common Pleas of
Franklin County, Ohio.
 
§38.  
EXHIBITS

 
All exhibits attached to this Sublease are incorporated herein by reference.
 
§39.  
COMPLETE AGREEMENT

 
This document (with its exhibits, which are hereby incorporated herein by
reference) contains the entire Sublease between the parties and supersedes any
prior discussions, representations, warranties, or agreements between them
respecting the subject matter.  No changes, alterations, modifications,
additions, or qualifications to this Sublease shall be made or be binding unless
made in writing and signed by each of the parties.
 
§40.  
COUNTERPARTS

 
This Sublease may be executed in several counterparts and each executed
counterpart shall be considered an original of this Sublease.
 
§41.  
GENDERS AND NUMBERS

 
When the context permits, each pronoun used in this Sublease includes pronouns
of the same person in other genders or numbers and each noun used in this
Sublease includes the same noun in different numbers.  All references to
Subtenant under this Sublease shall mean, and be construed only in the context
of, Subtenant acting as a Subtenant of the Leased Premises and not in its
capacity as a member of Sublandlord.
 
§42.  
TIME OF THE ESSENCE

 
The time for payment of Rent and all other amounts to be paid by Subtenant under
this Sublease and for performance and observance of all other obligations and
conditions to be performed or observed by Subtenant under this Sublease shall be
of the essence of this agreement.
 
§43.  
CAPTIONS

 
The captions at the beginnings of the sections of this Sublease are not part of
the context of this Sublease, but are merely labels to assist in locating those
sections, and shall be ignored in construing this Sublease.
 

--------------------------------------------------------------------------------


 
§44.  
SUCCESSORS IN INTEREST

 
Except as otherwise provided in this Sublease, all provisions of this Sublease
shall be binding upon, inure to the benefit of, and be enforceable by and
against the respective heirs, personal representatives, successors, and assigns
of each party to this Sublease.
 
§45.  
RIGHT OF FIRST REFUSAL

 
If Sublandlord receives a bona fide offer from a third party to sublease all or
any part of the remainder of the Building during the Term of this Sublease, or
any extension or renewal hereof, which offer Sublandlord desires to accept,
Sublandlord shall, before accepting such offer, notify Subtenant in writing of
all the terms and conditions thereof, including, without limitation, the square
footage, term, base rent, and percentage rent of the proposed sublease, and
shall first offer to Subtenant that portion of the Premises identified in such
notice to Subtenant upon the same terms and conditions.  Upon receipt of any
such notice and offer from Sublandlord, Subtenant shall have ten (10) business
days thereafter within which to accept the same.  Should Subtenant fail to
accept any such offer within said ten (10) business day period, Sublandlord
shall be free to sublease the Premises to the sublessee identified in its notice
to Subtenant.  In the event Subtenant declines such right of first refusal for
any portion of the Building and Sublandlord subsequently fails to enter into a
sublease on such terms and conditions as conveyed to Subtenant, Subtenant’s
right of first refusal shall automatically renew and remain in effect
thereafter.
 
§46.  
SUBLANDLORD’S WARRANTIES

 
Sublandlord hereby represents and warrants to Subtenant as follows:
 
(a) Attached hereto as Exhibit G is a true and accurate copy of the Lease, and
the same has not been amended, modified or terminated;
 
(b) Sublandlord has received no notice of any claims by Landlord that
Sublandlord is in default or breach of any provision of the Lease, and the Lease
is in full force and effect;
 
(c) Sublandlord has received no notice of any violation of any federal, state or
local ordinance, statute, law, rule, regulation or requirement (the “Laws”)
affecting the Premises, the Building or any portion thereof, nor does
Sublandlord have knowledge of any condition or circumstance which would
constitute a violation of the Laws;
 
(d) Sublandlord shall: (i) perform and observe all of the terms, conditions,
covenants, provisions and agreements of the Lease on Sublandlord’s part to be
performed, and (ii) except as otherwise set forth in this Sublease to the
contrary, not do or not cause to be done or suffer or permit any act or thing to
be done which would or might cause the Lease or the rights of Sublandlord as
tenant thereunder to be cancelled, terminated or forfeited;
 

--------------------------------------------------------------------------------


 
(e) Sublandlord shall, upon its receipt of written notice from Subtenant of the
exercise of either or both of the Option Terms, timely and validly exercise its
option to extend the Term of the Lease for each corresponding time period;
 
(f) Sublandlord has received written approval from Landlord of this Sublease, a
copy of which is attached hereto as Exhibit H;
 
(g) Sublandlord has received no notice or claim that Sublandlord is in default
or breach of any provision of any of the Service Contracts, and all of the
Service Contracts are in full force and effect;
 
(h) Sublandlord shall, from the date hereof until and including the Effective
Date of the Assignment and Assumption of Service Contracts attached hereto as
Exhibit F, (i) perform and observe all of the terms, conditions, covenants,
provisions and agreements of the Service Contracts, and (ii) not do or not cause
to be done or suffer or permit any act or thing to be done which would or might
cause the Service Contracts, or any of them, or the rights of Sublandlord
thereunder to be cancelled, terminated or forfeited;
 
(i) Sublandlord shall, at all times hereunder, maintain and provide to the
Leased Premises dual power feeds from not less than two (2) independent
sources/providers (i.e., American Electric Power and Columbus Public Utilities),
and Sublandlord shall present evidence of same upon written request by
Subtenant; and
 
(j) Sublandlord shall, at all times hereunder, maintain and provide to the
Leased Premises not less than three (3) independent carriers or providers of
bandwidth for internet access, and Sublandlord shall present evidence of same
upon written request by Subtenant.
 
§47.  
ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

 
In addition to the sublease of the Leased Premises, Sublandlord shall assign to
Subtenant all of Sublandlord’s right, title, and interest in and to Service
Contracts associated with the Leased Premises pursuant to the terms and
conditions of that certain Assignment and Assumption of Service Contracts of
even date herewith, a copy of which is attached hereto as Exhibit F.  A true and
accurate copy of each and every Service Contract is attached to the Assignment
and Assumption of Service Contracts, and the same are incorporated herein by
this reference.  However, Subtenant and Sublandlord agree that to the extent
that Subtenant is in default under this Sublease beyond all applicable cure
periods, that the Service Contracts shall be immediately assigned, transferred
and conveyed from Subtenant to Sublandlord and Subtenant agrees that Subtenant
shall provide written notice to all parties to the Service Contracts that
Sublandord is the party to whom all payments shall be made under the various
Service Contracts.
 

--------------------------------------------------------------------------------


 
§48     OBLIGATION TO SUBLANDLORD OR LANDLORD’S LENDER.
 
Subtenant acknowledges that Sublandlord is borrowing the funds necessary to
complete Subtenant’s Improvements pursuant to paragraph nine (9) of this
Sublease and that Subtenant’s payment of all monetary obligations in this
Sublease may be used in part by Sublandlord to remit payment to Sublandlord’s
lending obligations relative to the funds borrowed from Sublandlord’s lender to
complete Subtenant’s Improvements.  To this end, in the event that Subtenant
defaults on or before the expiration of the third full lease year under this
Sublease, which directly causes Sublandlord to be in default of its loan
obligations with its lender relative to the Subtenant Improvements, then
Sublandlord’s lender shall have the right to seek payment from Subtenant and
pursue any claims necessary against Subtenant in an amount equal to the default
by Sublandlord with its lender as a result of the default of Subtenant under
this Sublease.
 
§49.    SUBLANLDORD CUSTOMERS.
 
Subtenant acknowledges that prior to the execution of this Sublease that
Sublandlord or Landlord have certain contractual agreements with their customers
whereby such customers use and have access to the third floor of the Building,
such customers of Sublandlord or Landlord being, University Manors, LLC, 383,
Inc. and Construction One, Inc.  Subtenant agrees that it shall not have the
right to service the aforementioned customers of Sublandlord and that it shall
not have the right to receive any revenue from the aforementioned customers and
that the aforementioned customers are that of Sublandlord.  In the event
Subtenant violates this provision of the Sublease, the same shall constitute and
event of default herein.  Sublandlord agrees to remove and relocate University
Manors, LLC, 383, Inc. and Construction One, Inc. on or before occupancy of the
Leased Premises by Subtenant and in the event University Manors, LLC, 383, Inc.
and Construction One, Inc. are not removed from the Leased Premises on or before
April 10, 2009 then Subtenant shall be entitled to revenue generated to
Sublandlord by University Manors, LLC, 383, Inc. and Construction One, Inc. for
each day University Manors, LLC, 383, Inc. and Construction One, Inc. occupies
the Leased Premises after April 10, 2009.
 
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have entered into this Sublease as of the date
first above written.
 
Data Center 101, LLC,
an Ohio limited liability company
iBeam Solutions LLC,
an Ohio limited liability company
    By:  By:           Name: Name:  Eric V. Schmidt Title:    Title:   
President

 

 
ACKNOWLEDGMENTS
 

 
STATE OF OHIO                                           )
                                                                            )SS
 
COUNTY OF                                                  )
 

 
The foregoing instrument was acknowledged before me this ___ day of ________, 20
__ by ______________________, the _________________ of Data Center 101, LLC, an
Ohio limited liability company, on behalf of such company.
 
 

      Notary Public

 
 
 
STATE OF OHIO                                           )
                                                                            )SS
 
COUNTY OF                                                  )
 

 
The foregoing instrument was acknowledged before me this ___ day of ________, 20
__ by Eric V. Schmidt, President of iBeam Solutions LLC, an Ohio limited
liability company, on behalf of such company.
 

      Notary Public

 

--------------------------------------------------------------------------------


 
EXHIBIT A – DRAWING OF LEASED PREMISES


[Upon completion this Exhibit will contain a drawing depicting the location of
the Leased Premises]
 

--------------------------------------------------------------------------------


 
EXHIBIT B – DESCRIPTION OF REAL PROPERTY


[Upon completion this Exhibit will contain the legal description of the Real
Property]
 

--------------------------------------------------------------------------------


 
EXHIBIT C - RULES AND REGULATIONS
 
The use of the Leased Premises and the Common Areas by Subtenant and Subtenant's
agents, employees, servants, visitors, and invitees shall be subject to the
following rules and regulations:
 
1.  
All loading and unloading of goods shall be done only at such times, in the
areas and through the entrances as shall be designated from time to time for
such purposes by Sublandlord as Sublandlord shall designate.

 
2.  
Except as permitted in a Subtenant's Sublease of the Leased Premises or except
as permitted by Sublandlord's prior written consent, no person shall within the
Common Areas:

 
 
(a)
Vend, peddle or solicit orders for sale or distribution of any merchandise,
device, service, periodical, book, pamphlet or other matter whatsoever;

 
(b)
Exhibit any sign, placard, banner, notice or other written material;

 
(c)
Distribute any circular, booklet, handbill, placard or other materials;

 
(d)
Solicit membership in any organization, group or association or contribution for
any purpose;

 
(e)
Parade, patrol, picket, demonstrate or engage in any conduct that might tend to
interfere with or impede the use of the Common Areas by Sublandlord or any
occupant or any employee, or invitee of any occupant of the Building, Real
Property and Common Areas, create a disturbance, attract attention or harass,
annoy, disparage, or be detrimental to the interests of any business
establishments within the Building, Real Property and Common Areas;

 
(f)
Use the Common Areas for any purpose when none of the business establishments
within the Building, Real Property and Common Areas is open for business or
employment;

 
(g)
Throw, discard or deposit any paper, glass or extraneous matter of any kind,
except in designated receptacles, or create litter or hazards of any kind
(Subtenant agrees to crush boxes and deposit in trash container);

 
(h)
Deface, damage or demolish any sign, light standard or fixture, landscaping
material or other improvements within, or property situated within the Building,
Real Property and Common Areas; and

 
(i)
Solicit any other business or display any merchandise.

3.  
No portion of the Common Areas or the Building, Real Property shall be used for
any lodging or illegal purposes.

 
4.  
The sidewalks, halls, passages, exits, entrances, and stairways of the Common
Areas or the Building and Real Property shall not be obstructed by any Subtenant
or used by any Subtenant for any purpose other than for ingress to and egress
from their respective Leased Premises. No Subtenant and no employee or invitee
of any Subtenant shall go upon the roof of any building in the Building, Real
Property and Common Areas except for the sole purpose of servicing its air
conditioning units or rooftop equipment.

 

--------------------------------------------------------------------------------


 
5.  
In the case of any invasion, mob, riot, public excitement or other circumstances
rendering such action advisable in Sublandlord's sole discretion, Sublandlord
reserves the right to prevent access to the Leased Premises during the
continuance of the same by such action as Sublandlord may deem appropriate,
including closing entrances to the Leased Premises.

 
6.  
No Subtenant shall place or permit any radio or television antenna, loudspeaker,
amplifier or other device in the Common Areas or where the same can be seen or
heard in the Common Areas without the prior written consent of Sublandlord.

 
7.  
No person shall use any part of the Common Areas for any purpose other than
those for which the Common Areas is intended.

 
8.  
No Subtenant shall make any alteration, addition or improvement to or remove any
portion of the Common Areas.

 
9.  
Sublandlord may waive any one or more of these rules and regulations for the
benefit of any particular Subtenant or lessee, but no such waiver by Sublandlord
shall be construed as a waiver of such rules and regulations in favor of any
other Subtenant or lessee, nor prevent Sublandlord from thereafter enforcing any
such rules and regulations against any or all other Subtenants of the Building
and Common Areas.  Sublandlord shall at all times have the right to change these
rules and regulations or to promulgate other rules and regulations in such
manner as may be deemed advisable for safety, care, or cleanliness of the
Building and Common Areas, for preservation of good order therein, or for other
purposes, all of which rules and regulations, changes and amendments shall be
carried out and observed by Subtenant.  Subtenant shall further be responsible
for the compliance with these rules and regulations by the employees, servants,
agents, visitors and invitees of Subtenant.  In the event any provisions of
these rules and regulations shall conflict with any specific provisions of the
Sublease Agreement to which this Exhibit is attached, the provisions of the
Sublease Agreement shall control.

 

--------------------------------------------------------------------------------


 
EXHIBIT D – COMPLETION OF SUBTENANT IMPROVEMENT PLANS
 
1.  
Within ______ (__) days after the execution of this Sublease, Subtenant shall
notify Sublandlord in writing of the identity and mailing address of the
Subtenant Improvement Architect and the Subtenant Improvement Engineer, if any,
which Subtenant has engaged for the preparation of the Subtenant Improvements
Plans.

 
2.  
Within ______ (__) days after the designation of the Subtenant Improvement
Architect and Subtenant Improvement Engineer, if any, Subtenant shall submit to
Sublandlord for Sublandlord’s approval, the Preliminary Plans and Specifications
for Subtenant Improvements showing the desired design character and finish of
the Subtenant Improvements. The Preliminary Plans and Specifications for
Subtenant Improvements and shall include:

 
(a)  
Floor/fixture plan layout.

 
(b)  
Concept plan for HVAC system and equipment layout, duct distribution, system and
diffuser locations.

 
(c)  
Concept plan for power and lighting systems and equipment layouts, including
indication of system components.

 
3.  
As soon as reasonably practicable after receipt of the Preliminary Plans and
Specifications for Subtenant Improvements, Sublandlord shall return to Subtenant
written review comments and/or one set of prints with its suggested
modifications and/or approval, which approval shall not be unreasonably
withheld, conditioned or delayed. If Subtenant disagrees with Sublandlord's
comments, Subtenant may do so in writing within [fifteen (15)] days of receipt
of Sublandlord's comments. Unless Subtenant responds within such fifteen [(15)
day] period, Subtenant shall be deemed to have accepted all suggested
modifications.

 
4.  
If the Preliminary Plans and Specifications for Subtenant Improvements is
returned to Subtenant with comments, Subtenant may elect to revise and resubmit
the Preliminary Plans and Specifications for Subtenant Improvements to
Sublandlord within [fifteen (15)] days of receipt by Subtenant, or incorporate
changes into its next submittal.

 
5.  
Promptly following the date on which the Preliminary Plans and Specifications
for Subtenant Improvements bearing Sublandlord's approval (with or without
suggested modifications) are returned to Subtenant, Subtenant, at its sole cost
and expense, shall cause the Subtenant Improvement Architect or designer (and if
applicable the Subtenant Improvement Engineer) to prepare working drawings and
specifications for the Subtenant

 

--------------------------------------------------------------------------------


 
                 Improvements based on the Preliminary Plans and Specifications
for Subtenant Improvements approved by Sublandlord.
 
6.  
Upon completion of the Subtenant Improvements Plans, the Subtenant Improvement
Architect or designer (and if applicable the Subtenant Improvement Engineer)
shall submit to Sublandlord three (3) sets of Plans and Specifications for
Subtenant Improvements for Sublandlord's final approval, which Sublandlord
agrees not to unreasonably withhold, delay or condition provided the same are
substantially in compliance with the Preliminary Plans and Specifications for
Subtenant Improvements.

 
7.  
Sublandlord shall review the proposed final Plans and Specifications for
Subtenant Improvements and shall notify Subtenant, within [fifteen (15)] days of
receipt of the proposed final Plans and Specifications for Subtenant
Improvements, of the matters, if any, in which the proposed final Plans and
Specifications for Subtenant Improvements do not in a material or substantial
manner conform to the Preliminary Plans and Specifications and/or Subtenant
Design Criteria. Sublandlord's approval of the proposed final Plans and
Specifications for Subtenant Improvements shall not be unreasonably withheld,
conditioned or delayed and by agreement it is stipulated it would be
unreasonable for Sublandlord to withhold, condition or delay its approval to the
same unless the proposed final Plans and Specifications for Subtenant
Improvements vary in a material and/or substantial manner for the Preliminary
Plans and Specification and/or Subtenant Design Criteria,.  Subtenant shall,
within [ten (10)] days of receipt of Sublandlord's response, cause the proposed
final Plans and Specifications for Subtenant Improvements to be revised as
required to obtain Sublandlord's approval and shall resubmit the proposed final
Plans and Specifications for Subtenant Improvements for Sublandlord's approval
within such [ten (10)] day period. When Sublandlord has approved the proposed
final Plans and Specifications for Subtenant Improvements, Sublandlord shall
initial and return one (1) set of approved final Plans and Specifications for
Subtenant Improvements to Subtenant, which set shall also show the date of
Sublandlord's approval. Subtenant shall not commence the Subtenant Work until
Sublandlord has approved the final Plans and Specifications for Subtenant
Improvements.

 
8.  
In the event after ______ (__) days following the day Subtenant notifies
Sublandlord of the designation of the Subtenant Improvement Architect and
Subtenant Improvement Engineer, if applicable Sublandlord and Subtenant are
unable in the exercise of good faith to come to an agreement on the final
Subtenant Improvements Plans, either Sublandlord or Subtenant may terminate this
Sublease by written notice to the other of such election.

 

--------------------------------------------------------------------------------


 
EXHIBIT E – SUBLANDLORD WORK SCHEDULE